Citation Nr: 0315620	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-04 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
resulting in hypertension, angina, bronchitis, and emphysema.

2.  Entitlement to service connection for a left leg 
disability secondary to the residuals of a fracture of the 
right femur.

3.  Entitlement to service connection for cervical and lumbar 
spine disabilities secondary to the residuals of a fracture 
of the right femur.

4.  Entitlement to an increased rating for the residuals of a 
fracture of the right femur, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 1946 
and September 1947 to October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).

Service connection for a low back and hypertension on direct 
basis was previously denied by the RO in August 1983 and 
December 1989, respectively.  The appellant did not appeal 
these decisions, which are final.  38 U.S.C.A. § 7105 (West 
2002).  The current claims for service connection for 
hypertension is based on service connection for nicotine 
dependence and the back is based on secondary service 
connection.  It is unclear from the record whether the 
veteran is claiming service connection for a low back 
disorder based on the submission of new and material 
evidence.  This matter is referred to the RO for 
clarification.  . 


REMAND

In February 2003, the Board informed the appellant of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the claimant or 
his or her representative.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the Board, the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. at 448.  The report of the VA 
examination conducted in November 1997 shows that the 
physician did not comment on whether the left leg and neck 
and back disabilities were aggravated by the service 
connected right leg disorder.  As such, the Board is of the 
opinion that a current examination is warranted.  

The veteran also claims that he became addicted to smoking 
cigarettes after he joined the military and has developed 
several disabilities as a result.  The disabilities included 
hypertension, angina, bronchitis and emphysema. 

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2002).  The 
veteran's claim was filed prior to June 9, 1998.

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. 7104(c) (West 2002).  In 
one such opinion, the General Counsel clarified when 
entitlement to benefits may be awarded based upon inservice 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2-
93, 58 Fed. Reg. 42756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the opinion 
holds that any disability, allegedly related to tobacco use, 
that is not diagnosed until after service would not be 
precluded from being found service connected.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

In a subsequent precedent opinion, General Counsel found that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service- incurred nicotine 
dependence.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  
The resulting disability may be service connected on that 
basis pursuant to 38 C.F.R. 3.310(a) (2002).  Id.

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The General Counsel 
opinion stated further that secondary service connection may 
be established, under the terms of 38 C.F.R. 3.310(a), only 
if nicotine dependence that arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability or death that is the basis of the claim.  In 
determining whether nicotine dependence that arose during 
service may be considered the proximate cause of disability 
occurring after service, the opinion also held that, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause for the claimed 
disability that severs the causal connection to the service-
acquired nicotine dependence.

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical which have not been 
previously submitted pertaining to 
treatment for all disabilities in issue 
covering the period following his release 
from active duty to the present.  The 
veteran should also be advised that he 
should submit statements from any persons 
who may comment on his preservice, 
inservice, and post service use of 
tobacco. 

3.  Thereafter, the veteran should be 
scheduled for an examination by a 
psychiatrist in order to determine 
whether the veteran meets, or has met, 
the criteria for a diagnosis of nicotine 
dependence pursuant to DSM IV.  The 
examiner should elicit a detailed history 
from the veteran regarding his smoking 
history prior to, during and following 
his military service.  If the 
psychiatrist determines that the veteran 
meets the diagnostic criteria for 
nicotine dependence, the examiner should 
determine whether it is at least as 
likely as not that such nicotine 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.  The basis for 
any opinions expressed should be 
identified.

4.  Thereafter, VA examinations should be 
conducted by cardiovascular and pulmonary 
specialists to determine the nature, 
severity, and etiology of the veteran's 
cardiovascular disorders (including 
hypertension and angina) and lung 
disorders (including bronchitis and 
emphysema), respectively.  The claims 
folder must be made available to the 
examiners prior to the examinations.  All 
tests deemed necessary should be 
performed.  Following the examination it 
is requested that the cardiovascular and 
pulmonary specialists render opinions, 
respectively, as to the following:

a) If is determined that the nicotine 
dependence originated during his active 
service, whether it is as likely as not 
that the cardiovascular disorder and any 
lung disease diagnosed are causally 
related to post service smoking which 
resulted from the inservice nicotine 
addiction?

b) If it is determined that the nicotine 
dependence is not of service origin, 
whether it is as likely as not that the 
cardiovascular disorder and any lung 
disease diagnosed are directly related to 
the inservice tobacco use versus pre and 
post service tobacco use?

A complete rational for any opinion 
expressed should be included in the 
reports.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an orthopedist in order to determine the 
nature, severity, and etiology of the 
left leg, neck and back disorders and the 
severity of the residuals of the fracture 
of the right femur, to include any 
associated disability involving the knee 
or ankle.   The examination should 
include all necessary specialized 
examinations, tests and studies.  The 
examiner should review the veteran's 
claims file, including previous VA 
examination reports.  The examination 
should include evaluations for limitation 
of motion of the involved joints.  The 
examiner should be requested to note the 
normal ranges of motion of the involved 
joints.  Additionally, the examiner 
should be requested to determine whether 
the involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lower extremities are used repeatedly 
over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Following 
the examination, request the examiner to 
render an opinion as to whether it is as 
likely as not that either the cervical 
spine disorder, lumbar spine disorder or 
the left leg disability was caused or is 
aggravated by the veteran's service 
connected right femur disability.  See 
Allen v. Brown, 7 Vet. App. 430 (1995).  
A complete rational for any opinion 
expressed should be included in the 
report.  Send the claims folder to the 
examiner for review.

6.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all additional 
evidence received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




